
	

115 S2539 IS: To amend the Energy and Water Development and Related Agencies Appropriations Act, 2015, to reauthorize certain projects to increase Colorado River System water. 
U.S. Senate
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2539
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2018
			Mr. Heller introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Energy and Water Development and Related Agencies Appropriations Act, 2015, to
			 reauthorize certain projects to increase Colorado River System water. 
	
	
 1.Reauthorization of projects to increase Colorado River System waterSection 206(c)(2) of the Energy and Water Development and Related Agencies Appropriations Act, 2015 (43 U.S.C. 620 note; Public Law 113–235), is amended by striking 2018 and inserting 2022.
		
